Citation Nr: 1806387	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  11-14 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left foot disability, claimed as residuals of broken left foot.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by: Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1990 and January 1991 to January 1992, with additional service in the U.S. Army Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2011, the Veteran requested a Board hearing by live videoconference before a Veterans Law Judge, but in correspondence received in May 2017, he withdrew his hearing request.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

More information regarding the Veteran's service in the U.S. Army Reserves is needed to allow the Board to make a fully informed decision.

The evidence of record shows that in May 1993, the Veteran sustained injuries to his left foot and ankle in a motor vehicle accident in Puerto Rico.  Although the Veteran reported in December 2009 that this accident occurred while stationed at Fort Buchanan in November 1992, treatment records confirm the accident to have occurred in May 1993.  In any event, the Veteran's left foot and ankle service-connection claims have been denied based in large part on a December 2016 VA examiner's opinion, indicating that because the Veteran last served on active duty on January 16, 1992, it is less likely that his current left foot or ankle disabilities were related to an injury sustained on active duty.  

However, the record indicates that on February 7, 1992, the Veteran signed a six year enlistment in the Army Reserves.  In light of the Veteran assertion that he injured his left foot and ankle while stationed at Fort Buchanan in Puerto Rico in 1993, further development is needed to determine if such injury was sustained during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  On remand, the AOJ should attempt to verify all periods of ACDUTRA and INACDUTRA during the period of time the Veteran served in the Army Reserves.

With respect to the Veteran's left knee, the Veteran has already been awarded service connection for a left knee scar incurred in a November 1991 motor vehicle accident.  This laceration scar was the only left knee disability for which the December 2016 VA examiner provided a nexus opinion.  Significantly however, the examiner noted within the examination report that the Veteran has been diagnosed with shin splints in the past, and that the Veteran suffered decreased range of motion of the left knee, and had knee pain causing functional loss.  The examiner could not identify knee pathology that would explain the Veteran's current decreased range of motion.  The Veteran's service treatment records not only document the stitches received on his left knee following the November 1991 motor vehicle accident (causing his service-connected scar), but also note complaints of left knee pain following a prior motor vehicle accident in April 1988, as well as an in-service diagnosis of shin splints in September 1986.  It is unclear from the December 2016 VA examiner's assessment whether the Veteran in fact has a current knee disability, and if so whether such could be related to his in-service treatment in 1986, 1988 or 1991.  To the extent the December 2016 VA examiner noted that there was no "continuity of care for [a] left knee condition," such does not necessarily preclude an award of service-connection under 38 C.F.R. § 3.303(d).  On remand, another VA knee examination should be scheduled to more fully address the nature and etiology of his claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to his claimed disabilities.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  Contact the appropriate entity to verify the Veteran's duty status (i.e. ACDUTRA or INACDUTRA) during the Veteran's Reserve service following his discharge in January 1992.  Please also request any available Line of Duty determinations.  If payroll records are needed to verify service, they should be requested as well.  All records and/or responses received should be associated with the claims file.  

3.  If, and only if, after verifying the Veteran's duty status in paragraph (2) above, it is shown that the Veteran's May 1993 motor vehicle accident occurred during a period of ACDUTRA or INACDUTRA, obtain an addendum medical opinion addressing whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left ankle and left foot disabilities are related to the injuries sustained in that accident.  

4.  Schedule the Veteran for a VA knee examination to assess the nature and etiology of his claimed left knee disability.   The examiner should review the Veteran's claims file and take a history from the Veteran as to the progression of his symptoms over time. 

Upon review of the Veteran's medical history, interview of the Veteran, and examination, the examiner should respond to each of the following:

a).  Does the Veteran have a current left knee disability (other than his service-connected scar)?  If so, please identify each disability.  If the Veteran currently has shin splints, this should also be made clear.

b).  For each left knee disability identified, is it at least as likely as not (50 percent or greater probability) that such had its onset in, or is otherwise related to the Veteran's period of service, to specifically include treatment for shin splints in September 1986, treatment for left knee pain after an April 1988 motor vehicle accident, or treatment for a left knee laceration after a November 15, 1991 motor vehicle accident?  

All opinions should be supported by a medical explanation.  

5.  After the above development is completed, readjudicate the issues on appeal.  If any benefits sought are denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

